DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 4, 9, 10, 18 and 20 have been amended changing the scope and contents of the claim. 
Claim 3 has been cancelled with its contents being included in independent claims 1, 18 and 20. In the prior office action claim 3 was objected as being dependent upon a rejected base claim, but would have been allowable if rewritten in independent form including the limitations of the base claim and that of the objected claim. 
Applicant’s amendment filed July 29, 2021overcomes the following objection/rejection(s) from the last Office Action of April 30, 2021:
Objections to the specification for minor informalities
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach generating images based on PSF models as well as a second image that includes a representation of a blood vessel. However, none of them alone or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668